Case 2:18-cr-20351-NGE-APP ECF No. 222 filed 09/17/20           PageID.2606     Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,                                    Criminal Case No. 18-20351-05
 v.
 NIESHEIA TIBU,                                      Honorable Nancy G. Edmunds

            Defendant.
                         /

                    ORDER DENYING DEFENDANT’S EMERGENCY
                    MOTION FOR COMPASSIONATE RELEASE [215]

       Pending before the Court is Defendant’s pro se Motion for Compassionate

 Release. (ECF No. 215.) Defendant requests that pursuant to the First Step Act of 2018

 and 18 U.S.C. § 3582(c)(1)(A) the Court resentence her to a sentence of imprisonment

 of time served, or alternatively, convert the remainder of her sentence to a term of

 supervised release. Defendant contends her health condition constitutes extraordinary

 and compelling circumstances justifying this relief in the wake of the COVID-19 pandemic.

 The government opposes the requested relief and has filed a response. (ECF No. 217.)

 The Court has reviewed the record in its entirety and finds that a hearing on this matter

 is not necessary. For the reasons set forth below, the Court DENIES Defendant’s motion.

       I.       BACKGROUND

       On December 4, 2018, Defendant pled guilty to one count of conspiracy to possess

 with intent to distribute controlled substances.   The criminal charge arose from her

 involvement in an extensive opioid distribution scheme in which Defendant and her

 husband recruited individuals to have unlawful prescriptions written in their names and

 then sell the pills on the illegal street market. On December 4, 2019, the Court sentenced


                                             1
Case 2:18-cr-20351-NGE-APP ECF No. 222 filed 09/17/20             PageID.2607     Page 2 of 5




 Defendant to be imprisoned for a term of 36 months. Defendant is currently confined at

 FCI Adelson. Her projected release date is October 4, 2022.

        Defendant is 47 years old. She suffers from various health issues, most notably

 chronic kidney disease, and she has undergone surgery to remove one of her kidneys.

 The Government concedes that Defendant’s health conditions place her in the category

 of individuals at a heightened risk if they become infected with COVID-19.

        On April 8, 2020, Defendant submitted a request to the BOP for compassionate

 release due to her health issues. According to the Government, on April 27, 2020, the

 BOP denied Defendant’s request. The Government states that Defendant’s request to

 the BOP for compassionate release did not include a request based on the threat of

 COVID-19.

        Defendant now moves for compassionate release in this Court. The motion has

 been fully briefed and is ripe for consideration.

        II.    ANALYSIS

        As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to

 modify terms of imprisonment as follows (emphasis added):

        The court may not modify a term of imprisonment once it has been imposed
        except that—in any case—the court, upon motion of the Director of the
        Bureau of Prisons, or upon motion of the defendant after the defendant has
        fully exhausted all administrative rights to appeal a failure of the Bureau of
        Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days
        from the receipt of such a request by the warden of the defendant’s facility,
        whichever is earlier, may reduce the term of imprisonment (and may impose
        a term of probation or supervised release with or without conditions that
        does not exceed the unserved portion of the original term of imprisonment),
        after considering the factors set forth in section 3553(a) to the extent that
        they are applicable, if it finds that—




                                               2
Case 2:18-cr-20351-NGE-APP ECF No. 222 filed 09/17/20            PageID.2608     Page 3 of 5




               (i) extraordinary and compelling reasons warrant such a reduction ...
               and that such a reduction is consistent with applicable policy
               statements issued by the Sentencing Commission.

 Thus in order to obtain relief under 18 U.S.C. § 3582(c)(1)(A)(i), a defendant must satisfy

 the exhaustion requirement and demonstrate that “extraordinary and compelling reasons”

 warrant a reduction of his sentence or compassionate release. In addition to this showing,

 the Court must also consider the sentencing factors described in 18 U.S.C. § 3553(a) and

 determine whether a sentence reduction would be “consistent with applicable policy

 statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

        In her motion, Defendant claims her health conditions and age in the wake of the

 COVID-19 pandemic are extraordinary and compelling circumstances warranting

 compassionate release under § 3582(c).          Although the Government concedes that

 Defendant’s specific health conditions and the threat of COVID-19 may constitute an

 extraordinary and compelling circumstance, the Government argues that Defendant is not

 entitled to compassionate release because she failed to fully exhaust the her

 administrative remedies before seeking relief in this Court. The Government also argues

 that Defendant is not entitled to release under § 3582(c) because she poses a continued

 danger to the community.        And the Government contends that notwithstanding

 Defendant’s health conditions and the threat of COVID-19, consideration of the § 3553(a)

 factors supports denying the motion.

        Having considered the record in its entirety, the Court agrees the with Government

 that Defendant has failed to demonstrate that she is entitled to compassionate release at

 this time. Specifically, the Court finds that consideration of the factors set forth in §




                                             3
Case 2:18-cr-20351-NGE-APP ECF No. 222 filed 09/17/20                             PageID.2609          Page 4 of 5




 3553(a) weighs against granting the requested relief.1 The nature and circumstances of

 Defendant’s offense are serious, and that one factor weighs against granting

 compassionate release. See § 3553(a)(1). Moreover, the Court finds that releasing

 Defendant to home confinement at this point, less than a year into her sentence, and

 under these circumstances would not be consistent with the other § 3553(a) factors. The

 Court finds that the statutory goal of imposing punishment would not be satisfied by

 releasing Defendant to home confinement at this point. And the Government’s argument

 concerning the continued danger Defendant poses to the community in light of her past

 criminal conduct is compelling. Thus granting the requested relief would be inconsistent

 with and not supported by the § 3553(a) factors.

         III.     CONCLUSION

         Accordingly, for the above stated reasons, IT IS HEREBY ORDERED that

 Defendant’s Emergency Motion for Compassionate Release pursuant to 18 U.S.C. §

 3582(c)(1)(A) is DENIED.

         SO ORDERED.

                    s/Nancy G. Edmunds
                    Nancy G. Edmunds
                    United States District Judge



 Dated: September 17, 2020

 I hereby certify that a copy of the foregoing document was served upon counsel of record
 on September 17, 2020, by electronic and/or ordinary mail.



         1
           Because the Court finds that consideration of the § 3553(a) factors is dispositive of Defendant’s motion,
 the Court will not address the Government’s argument that Defendant failed to properly or fully exhaust her
 administrative remedies. The Court will also assume for the purposes of resolving this motion that Defendant’s
 health condition in the wake of the COVID‐19 pandemic constitutes an extraordinary and compelling circumstance.

                                                         4
Case 2:18-cr-20351-NGE-APP ECF No. 222 filed 09/17/20   PageID.2610   Page 5 of 5




              s/Lisa Bartlett
              Case Manager




                                      5
